IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00041-CR

MILTON LEE GARDNER,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 13074-A


                                     ORDER


      Appellant’s Second Motion for Extension of Time to File Appellant’s Motion for

Rehearing is granted. Appellant’s motion for rehearing is due November 5, 2015.

                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 5, 2015